Citation Nr: 0203675	
Decision Date: 04/22/02    Archive Date: 05/02/02

DOCKET NO.  01-09 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
right ear hearing loss.

2.  Entitlement to service connection for a left pterygium.

3.  Entitlement to service connection for tinnitus.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for left ear hearing 
loss.

(The issue of entitlement to service connection for a left 
pterygium will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from August 1967 to August 
1971 and October 1971 to October 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

The Board is undertaking additional development on the issue 
of entitlement to service connection for a left pterygium 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing this issue.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  In November 1989, the Board denied the veteran's claim 
essentially because there was no medical evidence that he had 
left ear hearing loss under the VA Ratings Schedule.   

3.  The evidence received since the Board's November 1989 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim for left ear 
hearing loss.

4.  The veteran experiences left ear hearing loss and 
tinnitus, both sensorineural in nature, due to exposure to 
acoustic trauma during service.


CONCLUSIONS OF LAW

1.  The Board's November 1989 decision is final.  38 U.S.C.A. 
5108, 7104, 7105 (West 1991).

2.  The evidence received since the Board's November 1989 
decision is new and material, and the veteran's claim of 
entitlement to service connection for left ear hearing loss 
is reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156 (2001).

3.  Resolving reasonable doubt in the veteran's favor, left 
ear hearing loss and tinnitus were incurred as a result of 
the veteran's active service.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural background

As an initial matter, the Board notes that during the 
pendency of the veteran's appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001), was signed into law.  This law essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim.  The law also provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law, which require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are now 
published at 66 Fed. Reg. 45620, 45630-32 (August 29, 2001) 
to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

The changes in the law brought about by the VCAA emphasize a 
heightened duty on the part of VA to assist the veteran in 
developing evidence in support of a claim for service 
connection.  Such assistance includes identifying and 
obtaining evidence relevant to the claim, and affording the 
veteran a VA rating examination unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the veteran's claim.  See VCAA and the 
implementing regulations.

The Board has reviewed the veteran's claims in light of the 
new VCAA and notes that the RO notified the veteran of the 
changes in August 2001.  In addition, the Board concludes 
that the RO has compiled a substantial body of lay and 
medical evidence with respect to the veteran's claim, and the 
RO's statement of the case clarified what evidence would be 
required to establish service connection for tinnitus.  The 
veteran responded to the RO's communications with additional 
evidence and written argument, curing (or rendering harmless) 
any earlier omissions.  See Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993); VA O.G.C. Prec. 16-92, para. 16 (57 Fed. 
Reg. 49,747 (1992)) ("if the appellant has raised an argument 
or asserted the applicability of a law or [Court] analysis, 
it is unlikely that the appellant could be prejudiced if the 
Board proceeds to decision on the matter raised").  The VCAA 
also requires VA to provide a medical examination when such 
an examination is necessary to make a decision on the claim.  
See VCAA.  This obligation was satisfied by the various VA 
examinations requested and accomplished in connection with 
these claims, specifically in May and August of 2000.  
Examiners rendered opinions with respect to a nexus between a 
claimed disability and military service.  The Board is 
satisfied that all relevant facts have been properly and 
sufficiently developed, and that the veteran will not be 
prejudiced by proceeding to a decision on the basis of the 
evidence currently of record.

As noted above, the Board finds that all relevant facts have 
been properly developed, and that all relevant evidence 
necessary for an equitable resolution of the issue on appeal 
has been identified and obtained by the RO.  The evidence 
includes the veteran's service medical records, reports of VA 
rating examinations and outpatient treatment records, and 
personal statements, as well as private medical and lay 
evidence submitted by the veteran in support of his claim. 
The Board is not aware of any additional relevant evidence 
that is available in connection with these three issues on 
appeal.  Therefore, no further assistance to the veteran 
regarding the development of evidence is required.  See VCAA.

In this case, the veteran contends that entitlement to 
service connection is warranted for tinnitus.  Similarly, the 
veteran also contends that his claim for entitlement for 
service connection for left ear hearing loss should be 
reopened based on new and material evidence of record, and 
that service connection should be granted.  The Board agrees.

II.  Service connection

Under applicable criteria, service connection will be granted 
for disability resulting from injury or disease incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§ 1110, 38 C.F.R. § 3.303.  Service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

The veteran's service medical records indicate that he was 
exposed to acoustic trauma during service.  The Board 
acknowledged this in a prior November 1989 decision in which 
the Board granted service connection for right ear hearing 
loss.  The service medical records are otherwise negative for 
tinnitus.

Medical evidence dated after the Board's November 1989 
confirms a history of exposure to acoustic trauma.  For 
example, according to a March 1993 VA audiometric examination 
report, the examiner concluded that the veteran had upsloping 
sensori-neural hearing loss that was consistent with the 
veteran's history of noise exposure.

Similarly, according to a May 2000 VA audiometric examination 
report, the examiner noted that the veteran had occasional 
bilateral tinnitus.  As a result, the examiner assessed that 
the veteran had a moderate sensorineural hearing loss 
bilaterally with good speech discrimination.  The examiner 
recommended that the veteran be tested annually to monitor 
his hearing loss and tinnitus.

Based on the foregoing evidence, and providing the veteran 
the benefit of the doubt, the Board finds that service 
connection for bilateral tinnitus is warranted because the 
evidence shows that the veteran was exposed to acoustic 
trauma during service and two VA examiners concluded that the 
veteran's bilateral tinnitus was consistent with the 
veteran's history of noise exposure during service.  
Furthermore, in light of the foregoing medical evidence, the 
Board finds that the veteran has consistently complained of 
tinnitus over the years.  Therefore, the Board finds that 
service connection for bilateral tinnitus is warranted.

III.  New and material

In light of the VCAA, the Secretary of VA (Secretary) 
recently amended 38 C.F.R. § 3.156(a), which went into effect 
on August 29, 2001, for the purpose redefining what 
constitutes new and material evidence in order to reopen a 
final decision. See 66 Fed. Reg. 45,628 (2001).  These 
changes are prospective, however, and only apply to claims 
filed on or after August 29, 2001. Therefore, these changes 
do not apply to the present case.

In the last final decision of record in November 1998, the 
Board denied the veteran's claim of entitlement to service 
connection for left ear hearing loss because there was no 
medical evidence that the veteran's left ear impairment met 
the criteria pursuant to the VA Ratings Schedule.  This 
decision is final.

In May 1999, the veteran submitted a claim to reopen the 
issue of service connection for left ear hearing loss.  In 
June 2000, the RO denied the veteran's claim, noting 
essentially that, although the subsequent evidence showed 
that the veteran met the schedular criteria for left ear 
hearing loss, nevertheless, there was no medical nexus 
opinion that linked the veteran's current left ear hearing 
loss to service.  Therefore, the RO denied the veteran's 
claim to reopen.

Once a Board or a RO decision becomes final under 38 U.S.C.A. 
§§ 7104(b) or 7105(c) (West 1991), "the Board does not have 
jurisdiction to consider [the previously adjudicated claim] 
unless new and material evidence is presented, and before the 
Board may reopen such a claim, it must so find."  Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Therefore, the 
Board will address the issue of whether to reopen the claim 
of entitlement to service connection for left ear hearing 
loss.

To reopen a claim, new and material evidence must be 
presented or secured since the time that the claim was 
finally disallowed on any basis.  Evidence presented since 
the last final disallowance need not be probative of all 
elements required to award the claim, but need be probative 
only as to each element that was a specified basis for the 
last disallowance.

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); See 
also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (the 
evidence must merely "contribute to a more complete picture 
of the circumstances surrounding the origin of the veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its rating decision").  Further, 
when determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed. Justus v. Principi, 3 Vet. App. 510 (1992).

In a case like this, VA must first determine whether the 
appellant has presented new and material evidence under 38 
C.F.R. § 3.156(a) in order to have a claim reopened under 38 
U.S.C.A. § 5108.

The Board has considered the evidence submitted or obtained 
since the most recent final denial of the claim in November 
1989, and finds it to be new and material and sufficient to 
reopen because it includes medical evidence that the veteran 
currently has left ear hearing loss for VA purposes.  
38 C.F.R. § 3.385.

Having reopened the claim, the Board now finds that 
entitlement to service connection for left ear hearing loss 
is warranted for the following reasons.  First, the service 
medical records indicate that the veteran was exposed to 
acoustic trauma and that he had elevated test scores during 
service that almost met the criteria for left ear hearing 
loss.  Second, the Board conceded that the veteran was 
exposed to acoustic trauma when it granted service connection 
for right ear hearing loss in November 1989.  Third, the 
medical evidence dated after the Board's November 1989 
decision, but not before, indicates that the veteran has left 
ear sensori-neural hearing loss that meets the schedular 
criteria for VA purposes.  VA examiners in March 1993 and May 
2000 noted that the veteran's left ear hearing loss was 
consistent with the veteran's history of noise exposure 
during service.  Fourth, the veteran has consistently 
maintained over the years that he has had left ear hearing 
loss stemming from noise exposure during service.  In light 
of the above evidence, the Board finds that service 
connection for left ear hearing loss is warranted.

Although the record shows that the veteran did not develop 
left ear hearing loss that met the criteria set out in the 
Ratings Schedule until March 1993, which was many years after 
discharge, nevertheless, there is no medical evidence of 
record that rebuts the evidence discussed in the previous 
paragraph.  In other words, there is no competent evidence 
that states that the veteran's left ear hearing loss is not 
related to noise exposure during service.  The Board is not 
competent to render medical determinations that are not 
solidly grounded in the record.  See Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  

Therefore, without competent evidence to the contrary, and 
resolving the benefit of the doubt in the appellant's favor, 
service connection for left ear hearing loss is warranted.  
38 U.S.C.A. § 1310; VCAA; 38 C.F.R. §§ 3.303, 3.385.


ORDER

New and material evidence having been submitted to reopen the 
claim of service connection for residuals of left ear hearing 
loss, the claim is reopened.

Service connection for tinnitus and left ear hearing loss is 
granted.


REMAND

The Board must remand the veteran's remaining issue on appeal 
for entitlement to a compensable rating for right ear hearing 
loss for the following reasons.  Given that the Board has 
granted service connection for left ear hearing loss, the 
veteran is now service connected for bilateral hearing loss 
that is rated differently from a unilateral hearing loss.  As 
a result, the issue of a compensable rating for a right ear 
hearing loss is intertwined with the rating warranted by a 
consideration of both the right ear and the left ear, and the 
RO must evaluate these issues together before the Board may 
do so. 

In the interest of clarity, the issue on remand is 
entitlement to a compensable rating for bilateral hearing 
loss.  In other words, given that these issues are now 
combined, another notice of disagreement, statement of the 
case, and substantive appeal, with respect to the evaluation 
of the left ear hearing loss, are not necessary on remand if 
the veteran is not satisfied with the RO's evaluation.  

To ensure that VA has met any duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should contact the veteran and 
request that he identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, who may possess 
additional records pertinent to his 
claim.  When the requested information 
and any necessary authorizations have 
been received, the RO should attempt to 
obtain copies of all pertinent records 
that have not already been obtained.

2.  If the RO is unsuccessful in 
obtaining any records identified by the 
veteran, the RO should so inform the 
veteran and his representative, and 
request them to provide a copy of such 
records.

3.  The veteran should be afforded a VA 
audiometric examination to determine the 
severity of his service-connected 
bilateral hearing loss.  The claims 
folder should be made available to the 
examiner for review before the 
examination, and the examiner should 
document that such review has been 
accomplished.  All necessary tests and 
studies should be performed and all 
audiometric studies should be reported in 
detail.

4.  Thereafter, the RO should 
readjudicate the claim on appeal.  As 
noted above, given that the issues of a 
higher rating for both left and right 
hearing loss are intertwined, if the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case.  The supplemental statement of 
the case must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  See 38 C.F.R. 
§ 4.85, Tables VI, VII, Diagnostic Code 
6100 (in effect prior to and subsequent 
to June 11, 1999); see also 38 C.F.R. § 
3.321(b)(1) (2001).  The appropriate 
period of time should be allowed for 
response.

5.  With regard to the instructions set 
forth above, the veteran is advised of 
his obligation to cooperate by providing 
the requested information to the extent 
possible and by reporting for any 
scheduled examination.  The veteran is 
further advised that his failure to 
cooperate could result in adverse action 
pursuant to 38 C.F.R. 3.158, 3.655 
(2001).

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to any ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



